 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENOCH CONNERS,                                    No. 2:19-cv-0638 DB P
12                           Petitioner,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    PFEIFFER,
15                           Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner alleges prison officials have failed to provide

19   him with a hearing regarding the alleged miscalculation of his release date.

20          By order dated July 31, 2019, the court dismissed the original petition and granted

21   petitioner thirty days leave to file an amended petition. (ECF No. 12.) Petitioner was advised

22   that failure to file an amended petition would result in a recommendation that this action be

23   dismissed. Those thirty days have passed, and petitioner has not filed an amended petition,

24   requested additional time to file an amended petition, or otherwise responded to the court’s order.

25          Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

26   judge to this action.

27   ////

28   ////
                                                       1
 1            IT IS HEREBY RECOMMENDED that this action be dismissed. See E.D. Cal. R. 110;

 2   Fed. R. Civ. P. 41(b).

 3            These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, petitioner may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: October 21, 2019

11

12

13

14

15

16

17

18

19
     DLB:12
20   DLB:1/Orders/Prisoner/Habeas/conn0638.dism

21

22

23

24

25

26
27

28
                                                        2
